G
   0                             The State of Texas
    P
     Y                OFFIOE OF '&E ATl!Oi?XW
                                           GlTSFSALOF %7EX&8
                                         AlaRtin
.Gtwal& c. Llann
P.ttorneyC8ne-ral

          Honorable %orge P. Htison
          County Attorne:o.v
          Sonm Comtg
          hmon, Texas
          Dcaj*Sir :
 .~ :
 i..
  .~_ :                    _.. :..                                                  ..   .. .._, :’   . -. ;
                           ‘.
                            ...’
                                               :    Dow   the oounty eurveyor
                                                    beoaae entItled tO~?sw or
                                                        ewat1Qxlfor oapgiling.
                                                    ~XL   notollfor tlq .fmmlta-~
                                                    &lonsrs*.a-    wer   ** -:-.,
                                                                               :
                                                    fast& rtakido'
                   Your recezitrequest for nr opinion of this ae-
          yrtment on the above stated gusstl6n ,hssbeen rboelml.
                                                         ,.,.
                                                           ~.,
                                                             .j
                                                              ~,
                   We quote frcm your letter as follows:
                        -Dow the Count; Surveyof:be&ma entitled
                 .to few or oompeG~tlQu fQr oon@.lng field nderi
                 for the oonndsslonersoourt? tithe instant 0180
                 theCounty Surveyor oompllsd field nobee~taaaon-
                            the bonntlariecr.of.
                 tiolidatiia@                  the l&lwa.y-
                 Sohtml Dlhrl~t #2l andMb~fiars Soho J’Ji8t;rlot
                 #loo into one oaablneackawoilsdlool Metrlot,
                 and nuw, ha presents the comissioners oourt with
                 ablllforsaiaserrlow.
                      ‘Wnder Artidle 5283 R. C. Sh the 0-3
                 faunlohodthe surveyor an affioo~in the oour6
                 house and pays his utilitiesfor ~saldofflas.
                        Ilhder   Art.   3944       R. C. 5. the   mmty   aamos-
              ' or lrr~entitledto oertoin fees for seai     rem-
                aerea, but Is he entitled to such tees irokathe
                     county comlsslonarz court for the ahwe mention-
                 &     typo of work, or other work done for them.
             Eonorable (;eorgeP. Iiu&wn, &age .2                                           r:


                          "It,appqareto me that he gives t&e ooqntp                        i
                     nothing in return for office and benefit6 glwm
                    him by the cmnty, but wants to oharGe onuntya
                    ~tea for all vsorkdone for it.
                          T cannot find any further law on t?& point
                    ad   the Lou&y Zudge :;ouidlike an opinion on
                    the above questIonsrromyour departmnt."
                       The statutes (&ticle 5283 to 5298) proTIde for       ..
             t!:eelection ,of 9 CaUltg surveyor ii: ea'chcounty and specl-
             f:-.$l;~
                   .dutics 0" th~~~inouq&ent~.o~t:iis:opi~ce, Zt~.l.sstateEoncrable George P. fiudson,
                           slgs   3


stated questionas tollowsr Artloles 27&ana 27J$, Ve+&*s
.AnnotntedCitil Statutes require the oomlssloners~ oourt
to ~ivc the ,luteeand bounds of each oomon sohool dietriot
and desl(pate the 8am carefullyby g1vd.n~the whole surveys
and Terts oi surveyswith acreage of whole surveys and ap-
prmimte acreage of parts of surveys in each district, end
the county tier‘-is required to carefully reoord the aape.
Xoaever, as above stated there is no duty imposed upon the
cmhtg scr-eyortq co@le said field notes and there is no
statutory fee provided for suchservices x!lenreriomed by




beoause or his orfloiel ohamotsr, he ataM    as deny non-
orriclal persons, ana what they may lawfully do he may do,
e?d cofitraqtsthey may make and enforce he may make and +A-
force. (Morrisv. Pasling, 15 S. W. 227) If the t%u&ssloners*
Court requested the aounty surveyor to ye-form WiWabovs men-
tioned sex-does, and he performed them, he is entitleU to a
reasonablecompensationror the Bane, and oan reeooverfor
suohservlaes perronred onrsquaatorths     oo&eslonsrs' oourt.
          Trusting that the   romgoingray     anfswerii
                                                    your In-
quiry, we ax-8
                                         YguLg‘qv   tntly
                                      ATTOBNYI G!YEEAl;OF TEXAS

                                      By/s/ @dell W%.lLSa#
                                               Ard4ll.~liUalM
AWLM                                                Aesistaut